Gunter, Justice.
This is the second appearance of this case in this court. See Brooks v. Hicks, 230 Ga. 500 (197 SE2d 711). This court’s first decision determined that the appellant’s tender of an instalment payment on an option contract was not tendered too late, and the tender should have been accepted by the appellees. The effect of that decision was to hold that the option contract had not been terminated by an untimely tender, and such contract could still be exercised by the appellant.
By the terms of the contract between the parties the final date for exercising the option was July 20, 1972. That date was passed during the previous litigation and first appeal to this court. The judgment of this court on the first appeal was filed in the office of the clerk of the trial court on May 18, 1973, some ten months after the option expiration date.
Following this court’s decision the appellees then offered to comply with the terms of the contract between them and the appellant. The record shows that the appellant declined to comply with the *659terms of the contract by paying the option price within a designated time.
Submitted October 9, 1973
Decided February 6, 1974.
McCurdy, Candler & Harris, George H. Carley, for appellant.
Zachary & Segraves, William E. Zachary, Jr., W. E. Zachary, Sr., Rich, Bass, Kidd & Broome, Robert K. Broome, for appellees.
The appellees then made a motion for partial summary judgment in the case which sought: (a) a judgment to the effect that the appellant was not entitled to specific performance of the contract; (b) that a temporary injunction previously rendered by the trial court against the appellees be dissolved; and (c) that the lis pendens against the subject property filed in the clerk’s office be dissolved.
The appellant opposed this motion for partial summary judgment, and the trial court gave the appellant an additional twenty days within which to exercise the option. The option was not exercised within the allotted time.
The judgment of the trial court granted the motion of the appellees for partial summary judgment, dissolved the prior temporary injunction against the appellees, and ordered the recorded lis pendens against the subject property vacated and stricken.
The appeal is from that judgment; but we find no error.

Judgment affirmed.


All the Justices concur.